DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 9/8/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on pages 7-13 of the remarks dated 11/20/2020.  
Specifically regarding the allowability of independent claim 1: The prior art of record does not disclose a lens assembly comprising “a flange portion extending along a periphery of at least a portion of the optical portion; a spacer in contact with the lens and comprising an incident hole through which the light passes; wherein the lens further comprises- a first D-cut portion and a second D-cut portion formed on a side surface and another side surface of the flange portion in a state of non-contact with the lens barrel, and circular arc portions connecting the first D-cut portion and the second D-cut 
Specifically regarding the allowability of independent claim 13: The prior art of record does not disclose a lens assembly comprising “wherein D-cut portions comprising a flat surface are formed on corresponding portions of each of the lens, the spacer, and the lens barrel, blocking portions corresponding to the D-cut portions are formed on an inner side surface of the spacer, and portions of the inner side surface of the spacer connected to ends of the blocking portions in a length direction thereof has a shape depressed inwardly from the blocking portions”, together in combination with the totality of particular features/limitations recited therein. Claims 14-17 are allowable due to pendency on independent claim 13.
Specifically regarding the allowability of independent claim 18: The prior art of record does not disclose a lens assembly comprising “the spacer comprising: an inner side surface defining an incident hole, wherein the inner side surface comprises: first curved portions disposed opposing each other across the incident hole; and blocking portions disposed between the first curved portions and protruding into the incident hole from the first curved portions, and end surfaces of the blocking portions extend from the blocking portions to the transmission portions”, together in combination with the totality .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sekimoto et al. (US 2017/0235095), Yoshida et al. (US 2013/0265660), and Lyu (US 2014/0254034) are cited lens modules in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872